Exhibit 10.2

 

AMENDED AND RESTATED
TERM LOAN AGREEMENT

 

THIS AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of December 7, 2011, is
entered into between U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Bank”), and CHEROKEE INC., a Delaware corporation (“Borrower”), in
light of the following facts:

 

WHEREAS, Borrower and Bank have previously entered into a Term Loan Agreement
dated as of February 16, 2011 (“Original Loan Agreement”).

 

WHEREAS, Borrower has requested and Bank has agreed to make available to
Borrower a term loan in the amount of Five Million Dollars ($5,000,000) and a
term loan in the amount of Two Million Dollars ($2,000,000), in each case, in
accordance with the terms of this Agreement.

 

WHEREAS, Borrower has agreed to secure its Obligations hereunder with a lien on
substantially all of its personal property assets as set forth in Security
Agreement (as defined below).

 

WHEREAS, to induce Bank to make the term loans to Borrower as set forth
hereunder, Spell C, LLC, a Delaware limited liability company (“Guarantor”) has
agreed to guaranty the repayment of the term loans as set forth in the Guaranty
(as defined below).

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, Bank and Borrower hereby agree to amend and
restate the Original Loan Agreement as follows:

 

1.                                       DEFINITIONS. In addition to the defined
terms contained in the first paragraph and recitals above, as used herein, the
following terms shall have the following definitions:

 

1.1                                 “Affiliate” or “Affiliates” means any Person
controlled by, controlling or under common control with Borrower, including any
subsidiary of Borrower.  For purposes of this definition, “control,” when used
with respect to any specified Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

 

1.2                                 “Agreement” means this Amended and Restated
Term Loan Agreement and any amendments or modifications hereof.

 

1.3                                 “Bank” has the meaning given in the recitals
hereto.

 

1

--------------------------------------------------------------------------------


 

1.4                                 “Bank Expenses” means all of the following
reasonable and documented expenses: (i) costs or expenses (including, without
limitation, taxes and insurance premiums) required to be paid by Borrower under
this Agreement or any of the other Term Loan Documents which are paid or
advanced by Bank; (ii) filing, recording, publication and search fees paid or
incurred by Bank; and (iii) costs, fees (including attorneys’ and paralegals’
fees) and expenses incurred by or charged to Bank: (a) in structuring, drafting,
reviewing, amending, defending or concerning this Agreement or any of the other
Term Loan Documents; or (b) to correct any default or enforce any provision of
this Agreement, or any of the other Term Loan Documents.

 

1.5                                 “Borrower” has the meaning given in the
recitals hereto.

 

1.6                                 “Borrower’s Account” shall have the meaning
set forth in Section 2.5(D).

 

1.7                                 “Change of Control” means

 

A.                                   Any Person or “group” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) who does not
have an ownership interest in Borrower on the date hereof is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that any such Person, entity or group will be
deemed to have “beneficial ownership” of all securities that such Person, entity
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than fifty
percent (50%) of the voting power of all classes of ownership of Borrower;

 

B.                                     During any consecutive two-year period,
individuals who at the beginning of such period constituted the board of
directors of Borrower (together with any new directors whose election to such
board of directors, or whose nomination for election by the owners of Borrower,
was approved by a vote of two thirds of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of Borrower then in office.

 

1.8                                 “Closing Date” means the date Bank makes the
Term Loans to Borrower.

 

1.9                                 “Collateral” has the meaning given in the
Security Agreement.

 

1.10                           “EBITDA” means earnings before interest, taxes,
depreciation and amortization.

 

1.11                           “Environmental Law” means any federal, state,
local or other governmental statute, regulation, law or ordinance dealing with
the protection of human health and the environment.

 

1.12                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

1.13                           “ERISA Affiliate” means any trade or business
(whether or not incorporated) that is a member of a group which includes
Borrower and which is treated as a single employer under Section 414 of the IRC.

 

1.14                           “Event of Default” means the occurrence of any
one of the events set forth in Section 10.

 

1.15                           “Fixed Charge Coverage Ratio”, for any period of
measurement, means the ratio of (a) EBITDA, plus non-cash stock compensation
plus rent/lease expense, minus actual cash taxes paid (without taking into
account any tax refunds received), minus cash dividends paid, minus maintenance
capital expenditures (measured at 50% of depreciation expense), to (b) mandatory
payments on debt, plus cash interest expense, plus rent/lease expense.

 

1.16                           “GAAP” means generally accepted accounting
principles, applied on a basis consistent with the accounting practices applied
in the financial statements described in Section 8.6.

 

1.17                           “Guaranty” means that certain Amended and
Restated Continuing Guaranty dated as of even date hereof executed by Guarantor
in favor of Bank, as may be amended from time to time.

 

1.18                           “Hazardous Substances” means pollutants,
contaminants, hazardous substances, hazardous wastes, petroleum and fractions
thereof, and all other chemicals, wastes, substances and materials listed in,
regulated by or identified in any Environmental Law.

 

1.19                           “Insolvency Proceeding” means any proceeding
commenced by or against any person or entity under any provision of the federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency law,
including, but not limited to, assignments for the benefit of creditors, formal
or informal moratoriums, compositions or extensions generally with its
creditors.

 

1.20                           “IRC” means the Internal Revenue Code, as amended
from time to time.

 

1.21                           “Judicial Officer or Assignee” means any trustee,
receiver, custodian, assignee for the benefit of creditors or any other person
or entity having powers or duties like or similar to the powers and duties of a
trustee, receiver,  custodian or assignee for the benefit of creditors.

 

1.22                           “LIBOR Rate Loan A” shall have the meaning set
forth in Section 2.2(A).

 

1.23                           “LIBOR Rate Loan B” shall have the meaning set
forth in Section 2.2(B).

 

1.24                           “Licensed Intellectual Property” shall have the
meaning set forth in Section 8.8(C).

 

3

--------------------------------------------------------------------------------


 

1.25                           “Loan Period” means the period commencing on the
advance date of the applicable LIBOR Rate Loan A or LIBOR Rate Loan B and ending
on the numerically corresponding day 1, 2 or 3 months thereafter matching the
interest rate term selected by Borrower; provided, however, (a) if any Loan
Period would otherwise end on a day which is not a New York Banking Day, then
the Loan Period shall end on the next succeeding New York Banking Day unless the
next succeeding New York Banking Day falls in another calendar month, in which
case the Loan Period shall end on the immediately preceding New York Banking
Day; or (b) if any Loan Period begins on the last New York Banking Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of the Loan Period), then the Loan Period shall
end on the last New York Banking Day of the calendar month at the end of such
Loan Period.

 

1.26                           “Material Adverse Change” means (a) a material
adverse change in the business, prospects, operations, results of operations,
assets, liabilities or condition (financial or otherwise) of Borrower, (b) a
material impairment of Borrower’s ability to perform its obligations under the
Term Loan Documents to which it is a party or of Bank’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of Bank’s liens with respect to material Collateral
as a result of an action or failure to act on the part of a Borrower.

 

1.27                           “Maturity Date” means either Term Loan A Maturity
Date or Term Loan B Maturity Date.

 

1.28                           “Money Markets” means one or more wholesale
funding markets available to and selected by Bank, including negotiable
certificates of deposit, commercial paper, Eurodollar deposits, bank notes,
federal funds, interest rate swaps or others.

 

1.29                           “Multiemployer Plan” means a multiemployer plan
(as defined in Section 4001(a)(3) of ERISA) to which Borrower or any ERISA
Affiliate contributes or is obligated to contribute.

 

1.30                           “New York Banking Day” means any day (other than
a Saturday or Sunday) on which commercial banks are open for business in New
York, New York.

 

1.31                           “Obligations” means all obligations, guaranties,
covenants and duties owing by Borrower to Bank of any kind and description
whether arising pursuant to or evidenced by this Agreement or any of the other
Term Loan Documents, or otherwise, including, without limitation, all interest
not paid when due and all Bank Expenses which Borrower is required to pay or
reimburse by this Agreement, by law, or otherwise.

 

1.32                           “Off-The-Shelf Software” shall have the meaning
set forth in Section 8.8(C)

 

1.33                           “Original Loan Agreement” has the meaning given
in the recitals hereto.

 

1.34                           “Owned Intellectual Property” shall have the
meaning set forth in Section 8.8(A).

 

4

--------------------------------------------------------------------------------


 

1.35                           “Multiemployer Plan” means a multiemployer plan
(as defined in Section 4001(a)(3) of ERISA) to which Borrower or any ERISA
Affiliate contributes or is obligated to contribute.

 

1.36                           “Pension Plan” means a pension plan (as defined
in Section 3(2) of ERISA) maintained for employees of Borrower or any ERISA
Affiliate and covered by Title IV of ERISA.

 

1.37                           “Permitted Liens” means (i) Liens for Taxes not
yet due and payable or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that provision for the payment of all
such Taxes has been made on the books of Borrower to the extent required by GAAP
and Borrower’s failure to obtain a satisfactory result in such contest could not
result in a Material Adverse Change; (ii) mechanics’, processor’s,
materialmen’s, carriers’, warehouse-men’s, repairmen’s, landlord’s and similar
Liens arising by operation of Law or arising in the ordinary course of business
and securing obligations of Borrower that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued, provided that provision for the payment of such Liens has
been made on the books of Borrower and Borrower’s failure to obtain a
satisfactory result in such contest could not result in a Material Adverse
Change; (iii) Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits, provided
that provision for the payment of such Liens has been made on the books of
Borrower and the full payment of amounts secured by such Lien could not result
in a Material Adverse Change; (iv) easements, rights-of-way, municipal,
government, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, and other similar
encumbrances defects, liens or irregularities in title and similar charges or
encumbrances which do not materially interfere with the conduct of Borrower’s
business or materially detract from the value of the assets subject to such lien
other than to a de minimus extent or otherwise render title to any such asset
unmarketable; and (v) Liens granted pursuant to the Security Agreement to secure
the Obligations.

 

1.38                           “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision of a governmental entity.

 

1.39                           “Plan” means an employee benefit plan (as defined
in Section 3(3) of ERISA) maintained for employees of Borrower or any ERISA
Affiliate.

 

1.40                           “Prime Rate” shall have the meaning set forth in
Section 2.2(A).

 

1.41                           “Prime Rate Loan A” shall have the meaning set
forth in Section 2.2(A).

 

1.42                           “Prime Rate Loan B” shall have the meaning set
forth in Section 2.2(B).

 

1.43                           “Reportable Event” means a reportable event (as
defined in Section 4043 of ERISA), other than an event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
Pension Benefit Guaranty Corporation.

 

5

--------------------------------------------------------------------------------


 

1.44                           “Security Agreement” means that certain Amended
and Restated Security Agreement dated of even date herewith executed by Borrower
and Bank, as may be amended from time to time.

 

1.45                           “Setoff” shall have the meaning set forth in
Section 17.2.

 

1.46                           “Term Loan” means either Term Loan A or Term Loan
B, and “Term Loans” shall mean both Term Loan A and Term Loan B.

 

1.47                           “Term Loan A” shall have the meaning set forth in
Section 2.1.

 

1.48                           “Term Loan B” shall have the meaning set forth in
Section 2.2.

 

1.49                           “Term Loan A Maturity Date” shall have the
meaning set forth in Section 2.5(A)(2).

 

1.50                           “Term Loan B Maturity Date” shall have the
meaning set forth in Section 2.5(B)(2).

 

1.51                           “Term Loan Documents” means collectively this
Agreement, the Term Notes, the Guaranty, the Security Agreement, and any other
agreements entered into in connection with this Agreement.

 

1.52                           “Term Note” means either Term Note A or Term Note
B, and “Term Notes” shall mean both Term Note A and Term Note B.

 

1.53                           “Term Note A” means that certain Term Note A, of
even date herewith, in the original principal amount of Five Million Dollars
($5,000,000.00), executed by Borrower to the order of Bank.

 

1.54                           “Term Note B” means that certain Term Note B, of
even date herewith, in the original principal amount of Two Million Dollars
($2,000,000.00), executed by Borrower to the order of Bank.

 

1.55                           Other Definitional Provisions.  References to
“Sections”, “subsections”, and “Exhibits” shall be to Sections, subsections, and
Exhibits, respectively, of this Agreement unless otherwise specifically
provided.  Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural depending on the reference.  In
this Agreement, words importing any gender include the other genders; the words
“including,” “includes” and “include” shall be deemed to be followed by the
words “without limitation”; references to agreements and other contractual
instruments shall be deemed to include subsequent amendments, assignments, and
other modifications thereto, but only to the extent such amendments, assignments
and other modifications are not prohibited by the terms of this Agreement;
references to any person includes their respective permitted successors and
assigns or people succeeding to the relevant functions of such persons; all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; and all references to financial
terms shall have the meaning given under GAAP unless specified otherwise herein.

 

6

--------------------------------------------------------------------------------


 

2.                                       TERM LOANS.

 

2.1                                 Term Loan A.  On the Closing Date, so long
as all of the conditions precedent contained in Section 3 have been satisfied as
determined by Bank, in its sole discretion, Bank shall lend to Borrower Five
Million Dollars ($5,000,000.00) (“Term Loan A”).  Term Loan A shall be evidenced
by and repaid in accordance with the terms of this Agreement and Term Note A.

 

2.2                                 Term Loan B.  On the Closing Date, so long
as all of the conditions precedent contained in Section 3 have been satisfied as
determined by Bank, in its sole discretion, Bank shall lend to Borrower Two
Million Dollars ($2,000,000.00) (“Term Loan B”).  Term Loan B shall be evidenced
by and repaid in accordance with the terms of this Agreement and Term Note B.

 

2.3                                 Interest.

 

A.                                   Interest on Term Loan A shall accrue at one
of the following per annum rates selected by Borrower (i) upon notice to Bank,
the prime rate announced by Bank from time to time (“Prime Rate”), as and when
such rate changes, minus 0.25% (a “Prime Rate Loan A”); or (ii) upon a minimum
of two New York Banking Days prior notice, 2.00% plus the 1, 2 or 3 month LIBOR
rate quoted by Bank from Reuters Screen LIBOR01 Page or any successor thereto
(which shall be the LIBOR rate in effect two New York Banking Days prior to
commencement of the advance), adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation (a “LIBOR Rate
Loan A”).

 

B.                                     Interest on Term Loan B shall accrue at
one of the following per annum rates selected by Borrower (i) upon notice to
Bank, the Prime Rate, as and when such rate changes, minus 0.25% (a “Prime Rate
Loan B”); or (ii) upon a minimum of two New York Banking Days prior notice,
2.75% plus the 1, 2 or 3 month LIBOR rate quoted by Bank from Reuters Screen
LIBOR01 Page or any successor thereto (which shall be the LIBOR rate in effect
two New York Banking Days prior to commencement of the advance), adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation (a “LIBOR Rate Loan B”).

 

C.                                     In the event Borrower does not timely
select another interest rate option at least two New York Banking Days before
the end of the Loan Period for a LIBOR Rate Loan A or LIBOR Rate Loan B, Bank
may at any time after the end of the Loan Period convert the LIBOR Rate Loan A
to a Prime Rate Loan A or the LIBOR Rate Loan B to a Prime Rate Loan B, as
applicable, but until such conversion, the funds advanced under the LIBOR Rate
Loan A or LIBOR Rate Loan B, as applicable, shall continue to accrue interest at
the same rate as the interest rate in effect for such LIBOR Rate Loan A or LIBOR
Rate Loan B, as applicable, prior to the end of the Loan Period.

 

D.                                    No LIBOR Rate Loan A or LIBOR Rate Loan B
may extend beyond the Term Loan A Maturity Date or Term Loan B Maturity Date,
respectively.  In any event, if the Loan Period for a LIBOR Rate Loan A or LIBOR
Rate Loan B should happen to extend beyond the Term Loan A Maturity Date or Term
Loan B Maturity Date, respectively, such loan must be prepaid at the time the
applicable Term Note matures.  Bank’s internal records of applicable interest
rates shall be determinative in the absence of manifest error.  Each LIBOR Rate
Loan A and LIBOR Rate Loan B shall be in a minimum principal amount of $100,000.

 

7

--------------------------------------------------------------------------------


 

E.                                      The aggregate number of LIBOR Rate Loans
A and LIBOR Rate Loans B in effect at any one time may not exceed 3.

 

F.                                      If a LIBOR Rate Loan A or LIBOR Rate
Loan B is prepaid prior to the end of the Loan Period, as defined above, for
such loan, whether voluntarily or because prepayment is required due to any Term
Note maturing or due to acceleration of such Term Note upon default or
otherwise, Borrower agrees to pay all of Bank’s costs, expenses and Interest
Differential (as determined by Bank) incurred as a result of such prepayment. 
Because of the short-term nature of this facility, Borrower agrees that the
Interest Differential shall not be discounted to its present value.  Any
prepayment of a LIBOR Rate Loan A or LIBOR Rate Loan B shall be in an amount
equal to the remaining entire principal balance of such loan.

 

2.4                                 Default Rate.  Upon the occurrence and
during the continuation of an Event of Default, the unpaid principal balance of
the Term Loans shall bear interest at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable hereunder.

 

2.5                                 Payments.

 

A.                                   Term Loan A.

 

(1)                                  Interest on Term Loan A is payable
beginning January 15, 2012, and on the same date of each consecutive month
thereafter (except that if a given month does not have such a date, the last day
of such month), plus a final interest payment with the final payment of
principal.

 

(2)                                  Principal on Term Loan A is payable in full
on November 30, 2013 (“Term Loan A Maturity Date”).

 

B.                                     Term Loan B.

 

(1)                                  Interest on Term Loan B is payable
beginning January 15, 2012, and on the same date of each consecutive month
thereafter (except that if a given month does not have such a date, the last day
of such month), plus a final interest payment with the final payment of
principal.

 

(2)                                  Principal is payable in installments of
$41,666.67 each, beginning January 15, 2012, and on the same date of each
consecutive month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final payment equal to all unpaid
principal on November 30, 2015 (“Term Loan B Maturity Date”).

 

C.                                     Subject to the limitation set forth in
Section 2.3(F), the outstanding amount of the Term Notes may be prepaid at any
time.  Any payments or prepayments received by Bank may be applied to amounts
due under the Term Loan Documents in such order as Bank may elect.

 

8

--------------------------------------------------------------------------------


 

D.                                    Borrower hereby authorizes Bank to
automatically withdraw all amounts due hereunder directly from Borrower’s
account with U.S. Bank, account number 165400001963 (“Borrower’s Account”). 
Borrower hereby further authorizes Bank, from time to time without prior notice
to Borrower, to charge such interest and fees, all Bank Expenses (as and when
incurred), and all other payments as and when due and payable under any Term
Loan Document (including the installments when due and payable with respect to
the Term Loans) to Borrower’s Account, which amounts thereafter shall accrue
interest at the highest rate then applicable to the Term Loans hereunder.  Any
interest not paid when due shall be compounded by being charged to Borrowers’
Account and shall thereafter accrue interest at the rate then applicable to
Prime Rate Loan A or Prime Rate Loan B hereunder.

 

2.6                                 Computation.  All interest and fees shall be
computed on the basis of a 360 day year for the actual number of days elapsed. 
In the event the Prime Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Prime Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Prime Rate.

 

2.7                                 Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrower, in executing and
delivering this Agreement, intends legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, however, that,
anything contained herein to the contrary notwithstanding, if said rate or rates
of interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this Agreement, Borrower is and shall
be liable only for the payment of such maximum as allowed by law, and payment
received from Borrower in excess of such legal maximum, whenever received, shall
be applied to reduce the principal balance of the Term Loans to the extent of
such excess.

 

2.8                                 Yield Protection.  If there shall occur any
adoption or implementation of, or change to, any Regulation, or interpretation
or administration thereof, which shall have the effect of imposing on Bank (or
Bank’s holding company) any increase or expansion of or any new:  tax (excluding
taxes on its overall income and franchise taxes), charge, fee, assessment or
deduction of any kind whatsoever, or reserve, capital adequacy, special deposits
or similar requirements against credit extended by, assets of, or deposits with
or for the account of Bank or other conditions affecting the extensions of
credit under this Agreement; then Borrower shall pay to Bank such additional
amount as Bank deems necessary to compensate Bank for any increased cost to Bank
attributable to the extension(s) of credit under this Agreement and/or for any
reduction in the rate of return on Bank’s capital and/or Bank’s revenue
attributable to such extension(s) of credit.  As used above, the term
“Regulation” shall include any federal, state or international law, governmental
or quasi-governmental rule, regulation, policy, guideline or directive
(including but not limited to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and enactments, issuances or similar pronouncements by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to Bank.  Bank’s determination of the additional amount(s) due under
this paragraph shall be binding in the absence of manifest error, and such
amount(s) shall be payable within 15 days of demand and, if recurring, as
otherwise billed by Bank.

 

9

--------------------------------------------------------------------------------


 

3.                                       CONDITIONS PRECEDENT AND SUBSEQUENT. 
The Term Loans shall be subject to the following conditions precedent and
subsequent:

 

3.1                                 The following are the conditions precedent
to the making of the Term Loans:

 

A.                                   Borrower shall pay Bank a closing fee in
the amount of Ten Thousand and No/100 Dollars ($10,000.00).

 

B.                                     No Event of Default shall have occurred
and be continuing and all of the representations and warranties set forth herein
are true and correct as of the date of the making of the Term Loans.

 

C.                                     Borrower shall deliver to Bank
(i) certified extracts from the minutes of the meetings of Borrower’s Board of
Directors authorizing the borrowings and the granting of the security interest
provided for herein and authorizing specific officers to execute and deliver the
agreements provided for herein and (ii) a copy of the Borrower’s operating
agreement in effect on the date hereof.

 

D.                                    Borrower shall deliver to Bank evidence
that the Guarantor has authorized the execution of the Guaranty.

 

E.                                      Guarantor shall have executed and
delivered to Bank the Guaranty, in a form acceptable to Bank in its sole
discretion.

 

F.                                      Borrower shall have delivered to Bank
the Term Loan Documents.

 

G.                                     Borrower shall have delivered to Bank
evidence satisfactory to Bank that Borrower has obtained insurance policies or
binders, with such insurers and in such amounts as may be acceptable to Bank,
respecting the Collateral.

 

H.                                    Borrower shall pay Bank all of Bank’s
costs, fees (including attorneys’ and paralegals’ fees) and expenses incurred by
or charged to Bank in structuring, drafting, or concerning this Agreement or any
of the other Term Loan Documents.

 

I.                                         Bank shall have a first priority
security interest in the Collateral, subject to no other liens except Permitted
Liens.

 

J.                                        Borrower shall have repaid the
obligations under the Original Loan Agreement in such amount necessary so that
the aggregate outstanding obligations thereunder do not exceed $7,000,000.

 

K.                                    Bank shall have received from Borrower
cash in an amount sufficient to cash collateralize all initial Obligations under
Term Loan A, which cash collateral shall be held by Bank in such accounts as
Bank deems necessary in its sole discretion (such accounts may or may not be
interest bearing).

 

10

--------------------------------------------------------------------------------


 

L.                                      Deliver or cause to be delivered to Bank
such other executed documents as Bank may reasonably require.

 

4.                                       PAYMENT OF EXPENSES.  Any and all
costs, fees and expenses incurred by Bank in connection with Borrower satisfying
the terms and conditions set forth in this Agreement (including outside
attorneys’ and paralegals’ fees) shall be paid by Borrower to Bank.  In this
regard, Borrower hereby authorizes Bank to charge Borrower’s account for the
full amount of such costs, fees and expenses.

 

5.                                       AUTHORIZATIONS.  Bank is hereby
authorized to make the Term Loans based upon telephonic or other instructions
and transaction reports received from Borrower Although Bank shall make a
reasonable effort to determine the person’s identity, Bank shall not be
responsible for determining the exact identity of the person calling and Bank
may act on the instructions of anyone it perceives to be one of the authorized
personnel of Bank.

 

6.                                       TERM.  This Agreement shall terminate
once all Obligations evidenced by the Term Notes have been fully and
indefeasibly paid to Bank.  The Obligations evidenced by the Term Notes,
including all accrued and unpaid principal and interest, shall be due and
payable on the earlier of the acceleration of any Term Loan upon an Event of
Default or otherwise in accordance with the terms of this Agreement, or on the
applicable Maturity Date.

 

7.                                       POWER OF ATTORNEY.  Borrower hereby
irrevocably makes, constitutes and appoints Bank (and any of Bank’s officers,
employees or agents designated by Bank) as Borrower’s true and lawful attorney
with power:

 

A.                                   Upon Borrower’s failure or refusal to
comply with its undertakings contained in this Agreement, to sign the name of
Borrower on any documents which need to be executed, recorded and/or filed in
order to perfect or continue perfected Bank’s security interest in the
Collateral or to otherwise effectuate the rights of Bank under this Agreement
and the other Term Loan Documents;

 

B.                                     To do all things commercially or
reasonably necessary to carry out this Agreement.

 

The appointment of Bank as Borrower’s attorney, and each and every one of Bank’s
rights and powers, being coupled with an interest, are irrevocable so long as
any of the Obligations have not been fully paid and performed.  Neither Bank nor
its employees, officers or agents shall be liable for any acts or omissions or
for any error in judgment or mistake of fact or law made in good faith except
for gross negligence or willful misconduct.

 

8.                                       BORROWER’S REPRESENTATIONS AND
WARRANTIES.  Borrower makes the following representations and warranties which
shall be deemed to be continuing representations and warranties so long as any
portion of any Term Loan remains unpaid.

 

11

--------------------------------------------------------------------------------


 

8.1                                 Existence and Rights.

 

A.                                   Borrower is a corporation duly organized
and existing under the laws of the State of Delaware and is qualified and
licensed to do business and is in good standing in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified;

 

B.                                     Borrower has the right and power to enter
into this Agreement and each of the other Term Loan Documents;

 

8.2                                 Agreement Authorized.  The execution,
delivery and performance by Borrower of this Agreement and each of the other
Term Loan Documents: (a) have been duly authorized and do not require the
consent or approval of any governmental body or other regulatory authority; and
(b) shall not constitute a breach of any provision contained in Borrower’s
articles of incorporation or bylaws.

 

8.3                                 Binding Agreement.  This Agreement is the
valid, binding and legally enforceable obligation of Borrower in accordance with
its terms.

 

8.4                                 No Conflict.  The execution, delivery and
performance by Borrower of this Agreement and each of the other Term Loan
Documents: (a) shall not constitute an event of default under any agreement,
indenture or undertakings to which Borrower is a party or by which it or any of
its property may be bound or affected; (b) are not in contravention of or in
conflict with any law or regulation; and (c) do not cause any lien, charge or
other encumbrance to be created or imposed upon any such property by reason
thereof.

 

8.5                                 Subsidiaries.  Except as set forth on
Schedule 8.5, Borrower has no Subsidiaries.

 

8.6                                 Financial Condition; No Adverse Change. 
Borrower has furnished to Bank its audited financial statements for its fiscal
year ended January 30, 2011, and unaudited financial statements for the
fiscal-year-to-date period ended October 31, 2011, and those statements fairly
present Borrower’s financial condition as of those dates and the results of
Borrower’s operations and cash flows for the periods then ended and were
prepared in accordance with GAAP.  Since the date of the most recent financial
statements, there has been no Material Adverse Change in Borrower’s business,
properties or condition (financial or otherwise).

 

8.7                                 Litigation.  There are no actions, suits or
proceedings pending or, to Borrower’s knowledge, threatened against or affecting
Borrower or any of its Affiliates or the properties of Borrower or any of its
Affiliates before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if determined
adversely to Borrower or any of its Affiliates, would have a Material Adverse
Change on the financial condition, properties or operations of Borrower or any
of its Affiliates.

 

12

--------------------------------------------------------------------------------


 

8.8                                 Intellectual Property Rights.

 

A.                                   Owned Intellectual Property.  Set forth on
Schedule 8.8 is a complete list of all patents, applications for patents,
trademarks, applications to register trademarks, service marks, applications to
register service marks, mask works, trade dress and copyrights for which
Borrower is the owner of record (the “Owned Intellectual Property”).  Except as
set forth below, (A) Borrower owns the Owned Intellectual Property free and
clear of all restrictions (including covenants not to sue any Person), court
orders, injunctions, decrees, writs or Liens, whether by agreement memorialized
in a writing by Borrower or otherwise, (B) no Person other than Borrower owns or
has been granted any right in the Owned Intellectual Property, (C) all Owned
Intellectual Property is valid, subsisting and enforceable, and (D) Borrower has
taken all commercially reasonable action necessary to maintain and protect the
Owned Intellectual Property.

 

B.                                     Agreements with Employees and
Contractors.  Borrower has entered into a legally enforceable agreement with
each Person that is an employee or subcontractor obligating that Person to
assign to Borrower, without additional compensation, any Intellectual Property
Rights created, discovered or invented by that Person in the course of that
Person’s employment or engagement with Borrower (except to the extent prohibited
by law), and further obligating that Person to cooperate with Borrower, without
additional compensation, to secure and enforce the Intellectual Property Rights
on behalf of Borrower, unless the job description of the Person is such that it
is not reasonably foreseeable that the employee or subcontractor will create,
discover, or invent Intellectual Property Rights.

 

C.                                     Intellectual Property Rights Licensed
from Others.  Set forth on Schedule 8.8 is a complete list of all agreements
under which Borrower has licensed Intellectual Property Rights from another
Person (“Licensed Intellectual Property”) other than readily available,
non-negotiated licenses of computer software and other intellectual property
used solely for performing accounting, word processing and similar
administrative tasks (“Off-the-shelf Software”) and a summary of any ongoing
payments Borrower is obligated to make with respect thereto.  Except as set
forth on Schedule 8.8, Borrower’s licenses to use the Licensed Intellectual
Property are free and clear of all restrictions, Liens, court orders,
injunctions, decrees, or writs, whether by agreed to in writing by Borrower or
otherwise.  Except as disclosed below, Borrower is not contractually obligated
to make royalty payments of a material nature, or pay fees to any owner of,
licensor of, or other claimant to, any Intellectual Property Rights.

 

D.                                    Other Intellectual Property Needed for
Business.  Except for Off-the-shelf Software and as disclosed on Schedule 8.8,
the Owned Intellectual Property and the Licensed Intellectual Property
constitute all Intellectual Property Rights used or necessary to conduct
Borrower’s business as it is presently conducted or as Borrower reasonably
foresees conducting it.

 

E.                                      Infringement.  Except as disclosed on
Schedule 8.8, Borrower has no knowledge of, and has not received notice either
orally or in writing alleging, any Infringement of another Person’s Intellectual
Property Rights (including any claim set forth in writing that Borrower must
license or refrain from using the Intellectual Property Rights of any Person)
nor, to Borrower’s knowledge, is there any threatened claim or any reasonable
basis for any such claim.

 

13

--------------------------------------------------------------------------------


 

8.9                                 Taxes.  Borrower and its Affiliates have
paid or caused to be paid to the proper authorities when due all federal, state
and local taxes required to be withheld by each of them except for taxes being
disputed in good faith and for which adequate reserves exist.  Borrower and its
Affiliates have filed all federal, state and local tax returns which to the
knowledge of the officers of Borrower or any Affiliate, as the case may be, are
required to be filed, and Borrower and its Affiliates have paid or caused to be
paid to the respective taxing authorities all taxes as shown on these returns or
on any assessment received by any of them to the extent such taxes have become
due.

 

8.10                           Titles and Liens.  Borrower has good and
marketable title to all Collateral free and clear of all liens other than
Permitted Liens.  No financing statement naming Borrower as debtor is on file in
any office other than any financing statement filed by Bank in connection with
the Original Loan Agreement.

 

8.11                           No Defaults.  Borrower is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a Material Adverse Change on Borrower’s financial condition,
properties or operations .

 

8.12                           Submissions to Bank.  All financial and other
information provided to Bank by or on behalf of Borrower in connection with
Borrower’s request for the term loan contemplated hereby is (i) true and correct
in all material respects, (ii) does not omit any material fact that would cause
such information to be misleading, and (iii) as to projections, valuations or
proforma financial statements, present a good faith opinion as to such
projections, valuations and proforma condition and results.

 

8.13                           Environmental Matters.

 

A.                                   Hazardous Substances on Premises.  Except
as disclosed on Schedule 8.13, there are not present in, on or under any
location of Borrower any Hazardous Substances in such form or quantity as to
create any material liability or obligation for either Borrower or Bank under
the common law of any jurisdiction or under any Environmental Law, and no
Hazardous Substances have ever been stored, buried, spilled, leaked, discharged,
emitted or released in, on or under any location of Borrower in such a way as to
create a material liability.

 

B.                                     Disposal of Hazardous Substances.  Except
as disclosed on Schedule 8.13, Borrower has not disposed of Hazardous Substances
in such a manner as to create any material liability under any Environmental
Law.

 

C.                                     Claims and Proceedings with Respect to
Environmental Law Compliance. Except as disclosed on Schedule 8.13, there have
not existed in the past, nor are there any threatened or impending requests,
claims, notices, investigations, demands, administrative proceedings, hearings
or litigation relating in any way to any location of Borrower or Borrower,
alleging material liability under, violation of, or noncompliance with any
Environmental Law or any license, permit or other authorization issued pursuant
thereto.

 

14

--------------------------------------------------------------------------------


 

D.                                    Compliance with Environmental Law; Permits
and Authorizations.  Except as disclosed on Schedule 8.13, Borrower (A) conducts
its business at all times in compliance with applicable Environmental Law,
(B) possesses valid licenses, permits and other authorizations required under
applicable Environmental Law for the lawful and efficient operation of its
business, none of which are scheduled to expire, or withdrawal, or material
limitation within the next 12 months, and (C) has not been denied insurance on
grounds related to potential environmental liability.

 

E.                                      Status of Premises.  Except as disclosed
on Schedule 8.13, the locations of Borrower are not and never have been listed
on the National Priorities List, the Comprehensive Environmental Response,
Compensation and Liability Information System or any similar federal, state or
local list, schedule, log, inventory or database.

 

F.                                      Environmental Audits, Reports, Permits
and Licenses.  Borrower has delivered to Bank all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to any location of Borrower or Borrower’s businesses.

 

8.14                           Employee Benefit Plans.

 

A.                                   Maintenance and Contributions to Plans. 
Except as disclosed on Schedule 8.14, neither Borrower nor any ERISA Affiliate
(A) maintains or has maintained any Pension Plan, (B) contributes or has
contributed to any Multiemployer Plan, or (C) provides or has provided
post-retirement medical or insurance benefits to employees or former employees
(other than benefits required under Section 601 of ERISA, Section 4980B of the
IRC, or applicable state law).

 

B.                                     Knowledge of Plan Noncompliance with
Applicable Law.  Except as disclosed on Schedule 8.14 neither Borrower nor any
ERISA Affiliate has (A) knowledge that Borrower or the ERISA Affiliate is not in
full compliance with the requirements of ERISA, the IRC, or applicable state law
with respect to any Plan, (B) knowledge that a Reportable Event occurred or
continues to exist in connection with any Pension Plan, or (C) sponsored a Plan
that it intends to maintain as qualified under the IRC that is not so qualified,
and no fact or circumstance exists which may have an adverse effect on such
Plan’s tax-qualified status.

 

C.                                     Funding Deficiencies and Other
Liabilities.  Neither Borrower nor any ERISA Affiliate has liability for any
(A) accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the IRC) under any Plan, whether or not waived, (B) withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan
under Section 4201 or 4243 of ERISA, or (C) event or circumstance which could
result in financial obligation to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).

 

9.                                       BORROWER’S COVENANTS.  Borrower
covenants and agrees that until the Obligations have been repaid in full, unless
Bank shall otherwise consent in writing, Borrower shall do all of the following:

 

15

--------------------------------------------------------------------------------


 

9.1                                 Insurance.  Borrower, at its expense, shall
keep and maintain the Collateral insured against loss or damage by fire, theft,
explosion, sprinklers and all other hazards and risks ordinarily insured against
by other owners who use such properties in similar businesses.  Borrower shall
deliver to Bank certified copies of such policies of insurance and evidence of
the payments of all premiums therefor.  All such policies of insurance shall be
in such form, with such companies, and in such amounts as may be satisfactory to
Bank.  All such policies of insurance shall contain an endorsement in a form
satisfactory to Bank showing Bank as a loss payee or an additional insured, as
applicable, thereof, and all proceeds payable thereunder shall be payable to
Bank as its interest may appear and, upon receipt by Bank, shall be applied on
account of the Obligations owing to Bank.  To secure the payment of the
Obligations, Borrower grants Bank a security interest in and to all such
policies of insurance and the proceeds thereof, and Borrower shall direct all
insurers under such policies of insurance to pay all proceeds thereof directly
to Bank.

 

9.2                                 Submission of Information.  Borrower shall
promptly supply Bank with such information concerning the Collateral as Bank may
reasonably request from time to time hereafter, and shall promptly notify Bank
of any Material Adverse Change in Borrower’s financial condition and of any
condition or event which constitutes a breach of, or an event which constitutes
an Event of Default.  Borrower shall further provide Bank with:

 

A.                                   Borrower’s quarterly 10Q reports filed with
the SEC, within 45 days after the end of each of the Borrower’s first three
fiscal quarters of each fiscal year.

 

B.                                     Borrower’s annual 10K reports filed with
the SEC, within 90 days after the end of each fiscal year of Borrower.

 

C.                                     Compliance certificate, in form and
substance satisfactory to Bank, delivered with each of the reports provided in
clauses (A) and (B) above.

 

D.                                    Annual projections of Borrower within 60
days prior to the beginning of each fiscal year, in form and substance
satisfactory to Bank.

 

9.3                                 Reimbursement for Bank Expenses.  Upon the
demand of Bank, Borrower shall immediately reimburse Bank for all sums expended
by Bank which constitute Bank Expenses, and Borrower hereby authorizes and
approves all advances and payments by Bank for items constituting Bank Expenses
and agrees that all such amounts may be debited from Borrower’s Account by Bank.

 

9.4                                 Financial Covenants.

 

A.                                   Fixed Charge Coverage Ratio.  Borrower
shall maintain its Fixed Charge Coverage Ratio at a ratio not less than
(1) 1.25:1.00, measured quarterly for the quarter ending January 31, 2012,
(2) 2.75:1.00, measured quarterly for the quarter ending April 30, 2012, and
(3) 1.15:1.00, measured quarterly on a trailing 12 month basis, for the quarter
ending July 31, 2012 and as of the last day of each quarter thereafter.

 

16

--------------------------------------------------------------------------------


 

B.                                     Minimum Profitability.  Borrower shall
maintain its quarterly after tax net profit at an amount not less than the
amounts set forth below, measured quarterly as of the last day of each quarter
set forth below:

 

Quarter Ending

 

Minimum Profitability

 

 

 

 

 

January 31 of each year

 

$

1,000,000

 

 

 

 

 

April 30 of each year

 

$

1,700,000

 

 

 

 

 

July 31 of each year

 

$

1,400,000

 

 

 

 

 

October 31 of each year

 

$

1,100,000

 

 

For the avoidance of doubt, the parties hereby agree that the financial
covenants set forth above or in the Original Loan Agreement will not be tested
for the fiscal quarter ending October 31, 2011.

 

9.5                                 Collateral.

 

A.                                   After the occurrence and during the
continuation of an Event of Default, Borrower and all related parties shall pay
to Bank all proceeds of the Collateral, to be applied to Borrower’s Obligations,
promptly upon receipt of such proceeds.

 

B.                                     Borrower shall not encumber any portion
of the Collateral, other than in favor of Bank, without the prior written
consent of Bank.

 

9.6                                 Books and Records; Examinations and
Inspections.

 

A.                                   Books and Records; Inspection.  Borrower
shall keep complete and accurate books and records with respect to the
Collateral and Borrower’s business and financial condition and any other matters
that Bank may request, in accordance with GAAP. Borrower shall permit any
employee, attorney, accountant or other agent of Borrower to audit, review, make
extracts from and copy any of its books and records at any time during ordinary
business hours, and to discuss Borrower’s affairs with any of its directors,
officers, employees, owners or agents.

 

B.                                     Authorization to Borrower’s Agents to
Make Disclosures to Bank.  Borrower authorizes all accountants and other Persons
acting as its agent to disclose and deliver to Bank’s employees, accountants,
attorneys and other Persons acting as its agent, at Borrower’s expense, all
financial information, books and records, work papers, management reports and
other information in their possession regarding Borrower.

 

C.                                     Collateral Exams and Inspections. 
Borrower shall permit Bank’s employees, accountants, attorneys or other Persons
acting as its agent, to examine and inspect any Collateral or any other property
of Borrower at any time during ordinary business hours on reasonable notice.

 

17

--------------------------------------------------------------------------------


 

D.                                    Collateral Appraisals.  Bank may obtain an
appraisal of the Collateral at such time as it deems necessary during the
existence of an Event of Default but no more than once per calendar year so long
as no Event of Default exists at the time of such appraisal.

 

9.7                                 Use of Proceeds. Borrower shall use the
proceeds of the Term Loans for ordinary working capital and other lawful
purposes.

 

9.8                                 Defaults.  No later than 3 business days
after learning of the probable occurrence of any Event of Default, Borrower
shall deliver to Bank a written notification of the Event of Default and the
steps being taken by Borrower to cure the Event of Default.

 

9.9                                 Liens.  Borrower shall not create, incur or
suffer to exist any lien upon any of its assets, now owned or later acquired, as
security for any indebtedness, except Permitted Liens.

 

9.10                           Indebtedness.  Borrower shall not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or letters of credit issued on Borrower’s behalf, or advances or any
indebtedness for borrowed money of any kind, whether or not evidenced by an
instrument, exceeding $100,000 in the aggregate, except indebtedness described
in this Agreement.

 

9.11                           Guaranties.  Borrower shall not assume,
guarantee, endorse or otherwise become directly or contingently liable for the
obligations of any Person, exceeding $100,000 in the aggregate.

 

9.12                           Investments and Subsidiaries.  Borrower shall not
make or permit to exist any loans or advances to, or make any investment or
acquire any interest whatsoever in, any Person or Affiliate, including any
partnership or joint venture, nor purchase or hold beneficially any stock or
other securities or evidence of indebtedness of any Person or Affiliate if the
aggregate amount of such loans, advances or investments exceeds $100,000 at any
time.  Notwithstanding the above, so long as no Event of Default exists or
results therefrom, Borrower may make acquisitions that satisfy the following:
(i) the aggregate cash and non-cash consideration paid therefor is not greater
than $5,000,000 in any fiscal year and not greater than $10,000,000 in the
aggregate, measured at any time, and (ii) prior to the closing of any such
acquisition, Borrower has delivered to Bank the purchase agreements and
documents related to such acquisition.

 

9.13                           Bank as Primary Depository Institution.  Borrower
shall use Bank as its primary depository institution and shall maintain all of
its bank accounts at Bank.

 

10.                                 EVENTS OF DEFAULT.  Any one or more of the
following events shall constitute an Event of Default by Borrower under this
Agreement:

 

10.1                           Failure to Pay Obligations.  If Borrower fails to
pay when due and payable or when declared due and payable all or any portion of
the Obligations owing to Bank (whether of principal, taxes, reimbursement of
Bank Expenses, or otherwise);

 

18

--------------------------------------------------------------------------------


 

10.2                           Failure to Perform.  If Borrower or Guarantor
fails or neglects to perform, keep or observe any term, provision, condition,
covenant, agreement, warranty or representation contained in this Agreement, in
any of the other Term Loan Documents, or in any other present or future
agreement between Bank and Borrower and/or Guarantor, following the expiration
of any applicable cure period, if any.

 

10.3                           Inaccurate Information.  If any representation,
statement, report, or certificate made or delivered by Borrower, or any of its
officers, employees or agents, or Guarantor, including those made in any Term
Loan Document, to Bank is not true and correct in any material respect.

 

10.4                           Third Party Claim; Insolvency.  If any portion of
Borrower’s or Guarantor’s assets are attached for amounts in excess of $250,000,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any Judicial Officer or Assignee, or if Borrower becomes
subject to an Insolvency Proceeding, which in the case of an involuntary
bankruptcy is not dismissed within 45 days after the petition date;

 

10.5                           Impairment.  If there is a material impairment of
the prospect of repayment of all or any portion of the Obligations owing to Bank
or a material impairment of the value or priority of Bank’s security interests
in the Collateral;

 

10.6                           Liens.  If a judgment or other claim becomes a
lien or encumbrance (other than a Permitted Lien) upon all or a material portion
of Borrower’s or Guarantor’s assets;

 

10.7                           Misrepresentation.  If any misrepresentation
exists now or hereafter in any material warranty or representation made to Bank
by Borrower or any officer or director of Borrower, or Guarantor, or if any such
warranty or representation is withdrawn by Borrower or by any officer, director
or member of Borrower or Guarantor;

 

10.8                           Impairment of Guaranty.  If any guarantor of
Borrower’s indebtedness to Bank dies, terminates its guaranty, defaults in the
payment or performance of any obligations of guarantor owing to Bank, or becomes
the subject of an Insolvency Proceeding;

 

10.9                           Material Adverse Change.    If a Material Adverse
Change occurs; and

 

10.10                     Change of Control.  If a Change of Control Occurs.

 

11.                                 BANK’S RIGHTS AND REMEDIES.

 

11.1                           Remedies.  Upon the occurrence of an Event of
Default, Bank may, at its election, without notice of its election and without
demand, do any one or more of the following, all of which are authorized by
Borrower:

 

A.                                   Declare all Obligations, whether arising
pursuant to this Agreement, the other Term Loan Documents or otherwise,
immediately due and payable.

 

19

--------------------------------------------------------------------------------


 

B.                                     Cease advancing money to or for the
benefit of Borrower under any other agreement between Borrower and Bank.

 

C.                                     Terminate this Agreement and/or any other
Term Loan Documents as to any future liability or obligation of Bank, but
without affecting Bank’s rights and security interest in the Collateral and
without affecting the Obligations owing by Borrower to Bank.

 

D.                                    Without notice to or demand upon Borrower
or Guarantor, make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest or compromise any
encumbrance, charge or lien which in the opinion of Bank appears to be prior or
superior to its security interest and to pay all expenses incurred in connection
therewith.

 

E.                                      Bank is hereby granted a license or
other right to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral and Borrower’s rights under all licenses, and all franchise
agreements shall insure to Bank’s benefit.

 

F.                                      Maintain, repair, prepare for sale,
advertise for sale and sell (in the manner provided for herein) the Collateral.

 

G.                                     Sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places as is commercially reasonable in
the opinion of Bank.

 

H.                                    Any deficiency which exists after
disposition of the Collateral as provided above will be paid immediately by
Borrower.  Any excess will be returned, without interest and subject to the
rights of third parties, to Borrower by Bank.

 

11.2                           Cumulative Rights.  Bank’s rights and remedies
under this Agreement and all other agreements shall be cumulative.  Bank shall
have all other rights and remedies not inconsistent herewith as provided under
applicable laws.  No exercise by Bank of one right or remedy shall be deemed an
election, and no waiver by Bank of any default on Borrower’s part shall be
deemed a continuing waiver.  No delay by Bank shall constitute a waiver,
election or acquiescence by it.

 

12.                                 TAXES AND EXPENSES REGARDING THE
COLLATERAL.  If Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or otherwise) due to third persons or entities, or fails to
make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then Bank may, to the extent that it
determines that such failure by Borrower could have a Material Adverse Change on
Bank’s interests in the Collateral, in its discretion and upon ten (10) days
prior notice to Borrower, (i) make payment of the same or any part thereof;
and/or (ii) set up such reserves in Borrower’s account as Bank deems necessary
to protect Bank from the exposure created by such failure.  Any amounts paid or
deposited by Bank shall constitute Bank Expenses and become additional
Obligations owing to Bank, shall bear interest at the rate set forth herein, and
shall be secured by the Collateral.  Any payments made by Bank shall not
constitute: (i) an agreement by Bank to make similar payments in the future, or
(ii) a waiver by Bank of any Event of Default under this Agreement.  Bank need
not inquire as to, or contest the validity of, any such expense, tax, security
interest, encumbrance or lien, and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 

20

--------------------------------------------------------------------------------


 

13.                                 WAIVERS.

 

13.1                           Application of Payments.  Borrower waives the
right to direct the application of any and all payments at any time or times
hereafter received by Bank on account of any Obligations owed by Borrower to
Bank, and Borrower agrees that Bank shall have the continuing exclusive right to
apply and reapply such payments in any manner as Bank may deem advisable,
notwithstanding any entry by Bank upon its books.

 

13.2                           Demand, Protest, Default, Etc.  Except as
otherwise provided herein, Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of
nonpayment at maturity, release, compromise, settlement, extension or renewal of
any or all commercial paper, accounts, documents, instruments, chattel paper,
and guarantees at any time held by Bank on which Borrower may in any way be
liable.

 

14.                                 NOTICES.  Unless otherwise provided in this
Agreement, all notices or demands by any party relating to this Agreement shall
be in writing and either personally served or sent by regular United States
mail, postage prepaid, to Borrower or to Bank, as the case may be, at its
address set forth below:

 

If to Borrower:

Cherokee, Inc.

 

6835 Valjean Avenue

 

Van Nuys, California 91406

 

Attn:    Mark DiSiena

 

Fax Number: (818) 908-9191

 

 

If to Bank:

U.S. BANK NATIONAL ASSOCIATION

 

15910 Ventura Boulevard, Suite 1712

 

Encino, California 91436

 

Attn:   Gary Terrasi

 

Fax Number: (818) 789-3041

 

 

With copy to:

BUCHALTER NEMER

 

1000 Wilshire Boulevard, Suite 1500

 

Los Angeles, California 90017

 

Attn: Hamid Namazie, Esq.

 

Fax Number: (213) 630-5844

 

21

--------------------------------------------------------------------------------


 

The parties hereto may change the address at which they are to receive notices
and the telecopier number at which they are to receive telecopies hereunder, by
notice in writing in the foregoing manner given to the other.  All notices or
demands sent in accordance with this Section 14 shall be deemed received on the
earlier of the date of actual receipt or five (5) days after the deposit thereof
in the mail.

 

15.                                 DESTRUCTION OF BORROWER’S DOCUMENTS.  Any
documents, schedules, invoices or other papers delivered to Bank may be
destroyed or otherwise disposed of by Bank after they are delivered to or
received by Bank, unless Borrower requests, in writing, the return of the said
documents, schedules, invoices or other papers and makes arrangements, at
Borrower’s expense, for their return.

 

16.                                 CHOICE OF LAW. THE VALIDITY OF THIS
AGREEMENT, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF THE
PARTIES HEREUNDER AND UNDER ANY OF THE OTHER TERM LOAN DOCUMENTS AND THE
CREATION, PERFECTION AND ENFORCEMENT OF ANY LIENS GRANTED BY THE TERM LOAN
DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA.  THE PARTIES
AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA.  BORROWER WAIVES ANY RIGHT IT
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO SUCH
VENUE.

 

17.                                 GENERAL PROVISIONS.

 

17.1                           Binding Agreement.  This Agreement shall be
binding and deemed effective when executed by Borrower and accepted and executed
by Bank.

 

17.2                           Bank’s Right to Setoff.  As additional security
for the payment of the Obligations, Borrower hereby grants to Bank a security
interest in, a lien on and an express contractual right to set off against all
depository account balances, cash and any other property of Borrower now or
hereafter in the possession of Bank and the right to refuse to allow withdrawals
from any account (collectively, “Setoff”).  Bank may, at any time upon the
occurrence of an Event of Default, Setoff against the Obligations whether or not
the Obligations are then due or have been accelerated, all without any advance
or contemporaneous notice or demand of any kind to Borrower, such notice and
demand being expressly waived by Borrower.

 

17.3                           Right to Grant Participations.  This Agreement
shall bind and inure to the benefit of the respective successors and assigns of
each of the parties; provided, however , that Borrower may not assign this
Agreement or any rights hereunder without Bank’s prior written consent and any
prohibited assignment shall be absolutely void.  No consent to an assignment by
Bank shall release Borrower from its Obligations to Bank.  Bank may assign this
Agreement and its rights and duties hereunder.  Bank reserves the right to sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in, Bank’s rights and benefits hereunder so long as Borrower is not
responsible for any costs, fees or expenses incurred by Bank in connection with
such sale, assignment, transfer, negotiation or grant.  In connection therewith,
Bank may disclose all documents and information which Bank now or hereafter may
have relating to Borrower or Borrower’s business, provided that such prospective
assignee, transferee, or participant agrees to keep confidential any such
documents and information that have not been publicly disclosed by Borrower.

 

22

--------------------------------------------------------------------------------


 

17.4                           Section Headings.  Section headings and section
numbers have been set forth herein for convenience only.  Unless the contrary is
compelled by the context, everything contained in each section applies equally
to this entire Agreement.

 

17.5                           Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against Bank or
Borrower, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

17.6                           Severability.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

 

17.7                           Modification and Merger.  This Agreement cannot
be changed or terminated orally.  All prior agreements, understandings,
representations, warranties and negotiations, if any, are merged into this
Agreement.

 

17.8                           Attorneys’ Fees.  In the event that it becomes
necessary to employ counsel to enforce the Bank’s rights under any of the Term
Loan Documents, Borrower agrees to pay reasonable attorneys’ fees and
paralegals’ fees (including allocated costs for in-house legal services
provided) and all other fees and costs associated therewith, whether or not suit
is brought.

 

17.9                           No Novation.  This Agreement does not extinguish
the obligations for the payment of money outstanding under the Original Loan
Agreement or discharge or release the obligations or the liens or priority of
any mortgage, pledge, security agreement or any other security therefor. 
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Loan Agreement or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith.  Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of Borrower from any of its obligations or liabilities under the
Original Loan Agreement or any of the security agreements, pledge agreements,
mortgages, or other loan documents executed in connection therewith.  Borrower
hereby (i) confirms and agrees that each Term Loan Document to which it or its
predecessor in interest is a party or to which it is a successor by operation of
law is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Closing Date
all references in any such Term Loan Document to “the Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Loan Agreement shall mean the Original Loan Agreement as amended and
restated by this Agreement; and (ii) confirms and agrees that to the extent that
any such Term Loan Document purports to assign or pledge to Bank, or to grant to
Bank a security interest in or lien on, any collateral as security for the
Obligations of Borrower from time to time existing in respect of the Original
Loan Agreement, such pledge, assignment or grant of the security interest or
lien is hereby ratified and confirmed in all respects.

 

23

--------------------------------------------------------------------------------


 

17.10                     JURY TRIAL.  BORROWER AND BANK EACH WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF
THE TERM LOAN DOCUMENTS.

 

[Remainder of Page Intentionally Blank]

 

[Signature Pages to Follow]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Agreement as of the date written
above.

 

 

 

 

CHEROKEE INC.,

 

 

a Delaware corporation

 

 

 

 

 

By

/s/ Henry Stupp

 

 

Name:

Henry Stupp

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By

/s/ Gary P. Terrasi

 

 

Name:

Gary P. Terrasi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------